DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
IN ¶ [0009], first line, should read - -2012 - - instead of “2021”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass (US 7,532,719) in view of Moser (US 8,948,411).
With respect to claims 1, 19 and 20, Snodgrass teaches an apparatus for speech detection (Fig.1, Item 20) positionable on or close to a head of a speaking person (Fig.1, Item 28), the apparatus comprising an inner side (Fig.2, Item 34) and an outer side (Fig.3, Item 36); a speech detection region including a microphone (Fig.4, Item 30 or Fig.14, Item 116), wherein at least sections of the microphone face or form the inner side (Fig.1); and a silencer (Fig.1, Item 32), wherein at least part of the silencer faces or forms the outer side (Figs.1 and 8), wherein the silencer has a front (Figs.2 and 8, Item 34) facing the person, a rear (Figs.3 and 8, Item 36), and a silencer structure (Fig.8, Item 56), wherein at least part of the silencer structure extends between the front and the rear (Fig.8; Col.4, Lines 26 – 44), wherein the silencer includes at least in sections, a fibrous surface texture at the front (Fig.8, Item 52; Col.4, Lines 33 – 36). 
However, Snodgrass fails to disclose wherein the fibrous surface texture at the front comprises a plurality of protruding material sections.
On the other hand, Moser teaches an apparatus for speech detection positionable on or close to a head of a speaking person (Fig.6), the apparatus comprising a speech detection region (Fig.3, Item 1100) including a microphone (Fig.4, Item 1270), and a silencer (Fig.3, Item 1130), wherein the silencer includes a plurality of protruding material sections (Fig.3; Col.8, Line 55 – Col.9, Line 12).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Moser silencer configuration because it would enhance attenuation of sound at low frequencies, in this manner improving the overall acoustic performance of the apparatus.  
 
With respect to claim 2, Snodgrass teaches wherein the silencer has a planar configuration (Fig.8).  
With respect to claims 3 and 4, the Examiner considers that it would have been an obvious matter of design choice to provide the silencer with a length of at least 5 cm or at least 10 cm because it would permit the silencer to appropriately cover a user’s mouth, in this manner optimizing the sound silencing of the apparatus.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 With respect to claim 5, Snodgrass teaches wherein at least a portion of the silencer (Fig.1, Item 20) is positionable in front of a mouth of the person (Fig.1, Item 28).  
With respect to claim 6, Snodgrass teaches wherein the silencer is configured to at least partly concentrate speech sound waves generated by the person in a predetermined region (Fig.1; Col.3, Lines 22 – 47).  
With respect to claim 7, Moser teaches wherein the silencer includes a region facing the person that has an uneven surface (Figs.3 and 6, Item 1130).  
With respect to claim 8, the Examiner considers that it would have been an obvious matter of design choice to provide the silencer including Helmholtz resonators because it well known in the art to employ Helmholtz resonators as sound attenuating elements, as disclosed by Richardson (US 5,457,291) or Takewa et al. (US 5,512,715).  
With respect to claim 9, Moser teaches wherein the silencer includes absorber wedges (Figs.3 and 5, Item 1130; Col.9, Lines 27 – 58).  
With respect to claim 10, Moser teaches wherein the silencer includes channels having an angled course (Fig.3, Items 1250 and 1251).  
With respect to claim 12, the Examiner takes official notice that it is well known in the art to provide a silencer including channels having an angled course; the vibroacoustic region includes a plurality of vibroacoustic elements; and the vibroacoustic elements are respectively positioned in the region of the channels because the vibroacoustic elements would work as resonators and the channels would help dissipate energy from the sound waves, as disclosed by Holmes (US 4,373,608).  
With respect to claim 13, Moser teaches App. No. 17/692,155Page 3 of 6the silencer including at least one material layer mechanically connected to the silencer structure and a weight of the material layer is higher than the weight of the silencer structure (Fig.5; Col.9, Lines 27 – 58).  
With respect to claim 14, the Examiner considers that it would have been an obvious matter of design choice to provide the silencer structure including a metamaterial because the silencer itself could be made containing a large amount of silencers, providing a slimmer and/or compact configruation.  
With respect to claim 15, Moser teaches wherein the silencer includes a first region designed for sound attenuation in a first frequency range and at least one further region designed for sound attenuation in a second frequency range, wherein the second frequency range at most partially overlaps the first frequency range (Fig.5; Col.9, Lines 49 – 58).  
With respect to claim 16, Snodgrass teaches wherein the speech detection region and the silencer structure overlap at least in sections (Figs.1 and 8).  
With respect to claim 17, Snodgrass teaches further comprising an acoustic output region, wherein, when regarded along a longitudinal axis, the speech detection region is positioned between the acoustic output region and at least a section of the silencer in at least a first operating state (Figs.1, 4 and 13 – 15).  
With respect to claim 18, the Examiner takes official notice that it is well known in the art to provide a silencer being displaceable relative to a housing of the apparatus including the speech detection region so that, in a second operating state, the silencer protrudes from the housing along the longitudinal axis to a lesser extent than in the first operating state or not at all because it would provide an effective and compact way of putting away the silencer within a housing when not needed, as disclosed by Patzer (US 2013/0048413).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 24, 2022